DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 in the reply filed on 5/19/21 is acknowledged.  The traversal is on the ground(s) that there are overlapping or related technical features among the four groups of claims and there would be no undue burden on the Examiner to examine all four groups of claims.  This is not found persuasive because as stated in the restriction requirement, each of the Groups I-IV requires a different special technical feature.  Because of these different special technical features, each of the four groups would require a different field of search.  Therefore, there would be undue burden to examine all four groups of claims.  Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 and 7/16/19 were filed on 5/31/19 and 7/16/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawing is objected to because the label “Fig. 1” should be changed “the FIGURE”.  According to 37 CFR 1.84(u)(1), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear”.  
	
Specification
The disclosure is objected to because of the following informalities:  “FIG. 1” in para. [0010] should be changed to “the FIGURE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fijiki et al (JP 2004-301672 A).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shibano et al (US 2015/0228982).
	Regarding claims 1-3,5, 7, 9-18, and 20, Shibano et al discloses an lithium ion secondary battery (energy storage device) comprising an electrode (energy storage device electrode) comprising a composite current collector (undercoat foil) comprising a copper foil (current-collecting substrate) and a conductive bonding layer (undercoat layer) formed on one side of the copper foil, wherein the conductive bonding layer is a 3H (dispersant) and MWCNT (carbon nanotubes / conductive material); wherein the electrode comprising the composite current collector and an active material layer formed on all of a surface of the conductive bonding layer; wherein the thickness of the conductive bonding layer is from 0.05 µm (50 nm) to 10 µm with an example of 300 nm ([0040],[0106],[0109]-[0111],[0184],[0185]).
	Examiner’s note:  the Office takes the position that “an infrared absorbance, as measured by the p-polarization method, of less than 0.100”, “an infrared absorbance that is not more than 0.027”, “an infrared absorbance that is not more than 0.017”, “an infrared absorbance that is at least 0.005 and not more than 0.015”, “wherein the infrared absorbance results from absorption by organic constituents included in the thin film”, and “wherein the infrared absorbance results from absorption by carbonyl groups in organic constituents included in the thin film” are inherent characteristics of the Shibano conductive bonding layer.  The conductive bonding layer disclosed in the respective examples in Shibano is obtained by the same material and manufacturing method as the examples in the specification of the present application.  Specifically, Shibano discloses the same dispersant (PTPA-PBA-SO3H) and the same conductive material (carbon nanotubes) that form a mixture that was subjected to ultrasonic treatment to give a dispersion in which carbon nanotubes were uniformly dispersed and which was free of precipitate as the present invention (Example 1).  In addition, Shibano also discloses that the adhesion between the conductive bonding layer and the current collecting substrate resulted in a “Good” rating in cases where no peeling of the crosscut conductive bonding layer occurred” ([0190],[0191]).  This further supports the contention that the infrared absorbance is an inherent characteristic of the Shibano .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fijiki et al (JP 2004-301672 A).  The Fijiki reference is applied to claim 1 for reasons stated above.
However, Fijiki et al does not expressly teach a thickness of from 1 to 500 nm (claim 2); a thickness of from 1 to 200 nm (claim 4); a thickness of from 1 to 140 nm (claim 6); a thickness of from 30 to 110 nm (claim 8). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fijiki organic film to include thickness of from 30 In re Boesch, 205 USPQ 215 (CCPA 1980).  The thickness of the organic film is a result effect variable of optimizing the coating amount of the organic film.

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).  The Shibano reference is applied to claim 1 for reasons stated above.
However, Shibano et al does not expressly teach a thickness of from 1 to 200 nm (claim 4); a thickness of from 1 to 140 nm (claim 6); a thickness of from 30 to 110 nm (claim 8).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fijiki organic film to include thickness of from 30 to 110 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982) in view of Yokouchi et al (US 2015/0213967).  The Shibano reference is applied to claim 18 for reasons stated above.

Yokouchi et al discloses an active material layer that formed on a partial surface of a portion where an uncoat layer is formed so that a marginal portion (peripheral edge) of the portion where the undercoat layer is formed is exposed ([0073] and Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shibano electrode to include an active material layer that is formed in such a way as to cover all regions of the undercoat layer other than a peripheral edge thereof in order to provide an exposed portion of the undercoat layer for welding the metal tab leads to the undercoat layer ([0090]).

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729